DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 7-10, are objected to because of the following informalities:  the thermal insulator is claimed as being both in the annular space and as having fluid moved through it which is not consistent with the spec. For examination purposes, the thermal insulator in claims 1 and 7-10 will be interpreted as being an insulating medium and the thermal insulator of claims 2 and 3 with be interpreted as being an insulating material.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim(s) 1-3, 7, and  9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sylvester (US 20170356280 A1 hereinafter Syl, in light of Kasevich (US 4583589 A), hereinafter Kas.
With respect to claim 1, Syl discloses a method for thermally insulating a power cable or other temperature sensitive equipment from a wellbore tool comprising a heater (40/40a, fig. 7), the wellbore tool (combination of 30, 38, 40a, 36, 34, figs. 5, 7) deployed at an end of the power cable (16) in a well, comprising: deploying a flow restrictor (12) in an annular space between the heater and a wellbore tubular (4), the heater axially spaced apart from the power cable (via 30, 120) such that the heater is disposed on one side of the flow restrictor and a connection to the power cable (26) is disposed on another side of the flow restrictor (shown in fig. 7); operating the heater (pgph. 3).
However, Syl fails to disclose introducing the insulating medium into the annular space.
Nevertheless, Kas discloses purging a wellbore with an inert gas (which is an insulating medium, col. 6 ll. 30-40) before operation of a heater which aids production in the same way as the heater of Syl 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have introduced inert gas into the annular space between the heater and the tubular in Syl, either by circulating the gas before the packer was set or by introduction of the gas below the packer via a dedicated line such as 48 of Kas, to purge the wellbore as taught by Kas.
With respect to claims 2 and 3 Syl discloses moving fluid in the wellbore from the one side an insulating material (insulating material 120), through a part of the wellbore tool (74, fig. 7) passing through the insulating material and the flow restrictor to the wellbore tubular on the other side of the flow restrictor (via 74), wherein the moving fluid comprises moving the fluid through a bypass conduit 
With respect to claims  7, 9, and 10, Syl in light of Kas discloses wherein the introducing of a thermal insulator comprises pumping gas (nitrogen, which has a lower conductivity than oil) from the surface through a port disposed below the flow restrictor (Kas discloses this through bottom of tube 48, incorporated by Syl and obvious to include as a separate tubing extending through 12).
With respect to claim 11, Syl discloses a wellbore heating system, comprising: a wellbore tool comprising a heater (40) coupled to one end of a spacer (30), the spacer comprising thermally insulating material (120) therein; a radially expandable flow restrictor (12) disposed on the spacer; an electrical cable (16) or other temperature sensitive equipment connected to another end of the spacer; and wherein the flow restrictor is expandable to close an annular space between the spacer and a wellbore tubular (shown in fig. 7), the spacer comprising a bypass conduit (74) having a port on each side of the flow restrictor (shown in fig. 7).
However, Syl fails to disclose the conduit with the cable having a port below the restrictor.
Nevertheless, Kas discloses purging a wellbore with an inert gas (which is an insulating medium, col. 6 ll. 30-40) through conduit 48 (which terminates adjacent the heater which would be below the flow restrictor of Syl) before operation of a heater which aids production in the same way as the heater of Syl 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have introduced inert gas into the annular space between the heater and the tubular in Syl by introduction of the gas below the packer via a dedicated line such as 48 of Kas which could be construed as being with the electrical cable of Syl since they would both extend downhole in the same wellbore, to purge the wellbore as taught by Kas.
Claims 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Syl and Kas as applied to claims 1 and 11 above, and further in view of Ortloff (US 3053321 A).
With respect to claims 4, 6, and 12, Syl is silent regarding the type of packer used. 
Nevertheless, Ortloff discloses using an iris type shutter (expanding petals 18 or 23) packer which is either merely expandable (figs. 1-4) or inflatable (petals 23 inflate bladder 27, figs. 5, 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the packer in figs. 5, 6 of Ortloff instead of the packer 12 of Syl in order to provide a simple packer as taught by Ortloff (col. 1 ll. 67-72) which will be activated by the heater of Syl.
Allowable Subject Matter
Claims 5, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130180708 A1 discloses use of a high viscosity fluid adjacent heater below flow restrictor 256 in pgph. 37, fig. 2b. US 20080083536 A1 discloses heater 120 below packer 122 with multiple conduits. US 3410347 A discloses heater 27 below packers 22, 24, with multiple conduits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        03/29/2022